DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 1, 6, and 7 have been amended to correct the following minor informalities.
Amendment to Claim 1:
	…“the chain molecules each have
the cyclic molecules each have
the monomer is represented by the formula (M-2):”…
…”the polymerized product comprises a crosslinked polyrotaxane obtained by between
Amendment to Claim 6:
	…“the chain molecules each have
the cyclic molecules each have
the monomer is represented by the formula
…”the polymerized product comprises a crosslinked polyrotaxane obtained by between
Amendment to Claim 7:
	…”wherein an outermost surface layer of the electrophotographic photosensitive member comprises a polymerized product obtained by polymerization of a composition comprising a polyrotaxane and a monomer having (meth)acryloyloxy groups, the monomer is represented by the formula
…”the polymerized product comprises a crosslinked polyrotaxane obtained by between

Election/Restrictions
Claims 1-4 and 7 are allowable. The restriction requirement between Inventions I and II, as set forth in the Office action mailed on 10/13/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/13/2021 is withdrawn. Claim 6, directed to a process cartridge comprising an electrophotographic photosensitive member, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-4, and 6-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The Applicant’s amendments to claims 1, 6, and 7 have placed the claims into allowable form. Specifically, the Applicant has amended claims 1, 6, and 7 to recite that the an outermost layer of the electrophotographic photosensitive member comprises a polymerized product obtained by polymerization of a composition comprising a polyrotaxane and a monomer having (meth)acryloyloxy groups, the monomer is represented by the formula (M-2), and the polymerized product comprises a crosslinked polyrotaxane obtained by forming a bond between the (meth)acryloyloxy groups in the cyclic molecules of the polyrotaxane and the (meth)acryloyloxy groups in the monomer. 
The Examiner agrees with the Applicant’s arguments presented in the Response filed 04/26/2022 that the prior art of record does not teach or suggest the monomer of formula (M-2) recited by the amended claims, and that there is no description of the crosslinked polyrotaxane obtained by the formation of a bond between the (meth)acryloyloxy group in the cyclic molecules of the polyrotaxane and the acryloyloxy group in the monomer. Even though Kodaira mentions (meth)acryloyl groups as suitable photoreactive groups that can be bonded to the other end of the site of the hydrophobic group modifying the cyclic molecule of a polyrotaxane (pg. 6 of Office Action), Kodaira does not teach or suggest (meth)acryloyloxy groups as suitable photoreactive groups, let alone the monomer represented by formula (M-2) having (meth)acryloyloxy groups. 
Therefore, one of ordinary skill in the art would not have arrived at the electrophotographic photosensitive member recited by the amended claims through the combination of the references. Further search and consideration have not revealed any prior art that reads on the claims as currently presented. Accordingly, claims 2-4 are allowable at least for their dependence on claim 1. For all of the reasons given above, as well as those presented by the Applicant in the Response filed 04/26/2022, the specified claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420. The examiner can normally be reached Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.A.E./Examiner, Art Unit 1737           

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        07/14/2022